       Case 6:20-cv-00176-JCB Document 81 Filed 12/11/20 Page 1 of 2 PageID #: 10145


                                IN UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

                                          DATE:    12/11/2020

DISTRICT JUDGE: J. Campbell Barker

COURT REPORTER: Susan Zielie                 COURTROOM DEPUTY: Nicole Cadenhead
  Case No. 6:20-cv-176                       Start Time: 9:01 am

  R. J. Reynolds Tobacco Company, et al.     End Time: 12:13 pm
  v. United States Food and Drug
  Administration, et al.


  ATTORNEYS FOR PLAINTIFFS                        ATTORNEYS FOR DEFENDANTS

  Ryan Watson                                     Michael Baer

  Philip Perry

  Nancy Kaschel


On this day, came the parties by their attorneys and the following proceedings were held:

 TIME:       MINUTES: Motion hearing: [34] Motion for Summary Judgment and Motion for
             Preliminary Injunction; [37] Motion for Summary Judgment

 9:01 am     The court called the case.


 9:02 am     Ryan Watson announced. Philip Perry announced. Nancy Kaschel announced. Michael Baer
             announced.

 9:05 am     The court began addressing the need for a decision on the preliminary injunction motion in light
             of a possible decision on the motions for summary judgment.

 9:07 am     The parties responded.


 9:13 am     Mr. Watson began argument on behalf of plaintiffs.


 10:15 am    Recess
     Case 6:20-cv-00176-JCB Document 81 Filed 12/11/20 Page 2 of 2 PageID #: 10146
CASE NO. 6:20-cv-176   DATE: 12/11/2020
PAGE 2 - PROCEEDINGS CONTINUED:

 TIME:      MINUTES: Motion hearing: [34] Motion for Summary Judgment and Motion for
            Preliminary Injunction; [37] Motion for Summary Judgment
 10:22 am   The court resumed the hearing.


 10:24 am   Mr. Baer began argument on behalf of the defendants.


 12:04 pm Mr. Watson responded to the defendants’ argument.


 12:11 pm Mr. Baer replied to plaintiffs’ responsive argument.


 12:13 pm The court thanked the parties for arguments. The motions are under submission. Adjourned.
